           Case 1:19-cr-00153-DAD-BAM Document 93 Filed 11/16/20 Page 1 of 3


 1   VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
 2
     1225 E. Divisadero Street
 3   Fresno, CA 93721
     Office: (559) 500-3900
 4   Fax: (559) 500-3902
 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8

 9
                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITEDS STATES OF AMERICA,                   )   CASE NO. 1:19-CR-00153 DAD BAM
                                                  )
12                                                )   STIPULATION TO MODIFY DEFENDANT
                                 Plaintiff,       )   TINA PICCHI’S CONDITIONS OF
13                                                )   RELEASE; ORDER
                      v.                          )
14                                                )
     TINA PICCHI,                                 )
15                                                )
                                                  )
16                              Defendant.        )
                                                  )
17
     TO THE HONORABLE COURT:
18

19          WHEREAS, Defendant Tina Picchi is currently on pretrial release per this Court’s Order

20   dated April 13, 2020 (Dkt. No. 49); and
21
            WHEREAS, Condition No. 7(f) prohibits any association or contact with co-defendants
22
     or any gang members including the Hell’s Angel Motorcycle Club members, unless in the
23

24   presence of counsel; and

25          WHEREAS, Defendant and the Government agree that Ms. Picchi should be permitted to
26
     visit with her husband, co-defendant Randy Picchi, who has been hospitalized on an emergency
27

28


     STIPULATION TO MODIFY CONDITIONS OF RELEASE; PROPOSED ORDER


                                                  1
           Case 1:19-cr-00153-DAD-BAM Document 93 Filed 11/16/20 Page 2 of 3


 1   basis due to complications from a pancreas infection that will require a special life-saving
 2
     procedure at UC San Francisco Medical Center; and
 3
            WHEREAS, the parties further agree that Ms. Picchi should be allowed to travel from her
 4

 5
     home in Redding, California to UC San Francisco Medical Center, four hours each way, to be

 6   with her husband every other day beginning on November 16, 2020, until her husband is
 7   discharged from the hospital; and
 8
            WHEREAS, Pretrial Services Officer Ali Mirgain reports that Ms. Picchi has been
 9
     subject to electronic monitoring for seven (7) months with no violations and is submitting to
10

11   drug testing, participating in drug counseling, and has been compliant with her release

12   conditions; and
13
            WHEREAS, the parties are informed that Pretrial Services Ali Mirgain has no objections
14
     to the requested modifications;
15
            IT IS HEREBY STIPULATED that the Defendant’s pretrial release Condition 7(f) be
16

17   modified as follows:
18          1) You must not associate or have any contact with co-defendants or any gang members
19
                including the Hell’s Angel Motorcycle Club members, unless in the presence of
20
                counsel or otherwise approved in advance by pretrial services, with the exception of
21

22              your husband Randy Picchi, whom you may visit beginning on November 16, 2020

23              and every other day until he is released from the hospital;
24

25          2) Defendant is authorized to travel from her home in Redding, California to UC San

26              Francisco Medical Center--a four-hour trip each way--from 6:00 a.m. until 6:00 p.m.
27
                for the purpose of visiting her husband at the hospital.
28


     STIPULATION TO MODIFY CONDITIONS OF RELEASE; PROPOSED ORDER


                                                     2
           Case 1:19-cr-00153-DAD-BAM Document 93 Filed 11/16/20 Page 3 of 3


 1     All other conditions not in conflict with this order shall remain in full force and effect.
 2
     Dated: November 15, 2020                      /s/ Virna L. Santos____________
 3                                                 VIRNA L. SANTOS
                                                   Attorney for Defendant
 4                                                 Tina Picchi
 5

 6   Dated: November 15, 2020                      /s/ Ross Pearson _____________
                                                   ROSS PEARSON
 7                                                 Assistant U.S. Attorney
 8

 9          IT IS SO ORDERED.

10          Dated:     November 16, 2020
11                                                       UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO MODIFY CONDITIONS OF RELEASE; PROPOSED ORDER


                                                     3
